          Case 1:19-cr-00730-CM Document 14 Filed 02/05/20 Page 1 of 1
                                          U.S. Department of Justice

                       ~---'...... -~..............................
             .........~,.          -,. ,.
                                             ...... --·    ~        .... -~~_,..
                                                                          .,,.,,,.
                                                                                                                                United States Attorney
                                                                                                                                Southern District ofNew York

                                                                                                                                The Silvio J. Mollo Building
                                                                                                                                One Saint Andrew's Plaza
                                                                                                                                New York, New York 10007




The Honorable Colleen McMahon
United States Chief District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:         United States v. Jonathan Skolnick, 19 Cr. 730 (CM)
                                                ~     r     f''~lll ,.,   r t'~'\          ,. .   J;' ~ \    fr,   ,.   1   -   >'   -.,   p,"\


Dear Judge McMahon:                                 r ;·' ; ~
                                                kl'rA.-i\liV                         IE=,' ! ' ,, ....'. ;   , ,, •
                                                                                                                            '   ·• ' '
                                                                                                                                     , _,
                                                                                                                                              ~
        The parties in the above captioned matter respectfully request that the conference
scheduled for February 6, 2020, at 3:00 p.m. be adjourned until April 22, 2020 at 2:15 p.m., which
the parties understand to be a date that is convenient for the Court. The adjournment would allow
the Government to continue making recently-obtained evidence available for defense counsel to
review and provide defense counsel with time to review that evidence.

       The Government respectfully requests that time be excluded under the Speedy Trial Act
between February 6, 2020, through the next-scheduled conference because the "ends of justice
served by the granting of such continuance outweigh the best interests of the public and the
defendant in a speedy trial." 18 U.S.C. § 3161 (h)(7)(A). The Government consulted with defense
counsel, who does not object to the exclusion of time.

                                                                                                             Respectfully submitted,

                                                                                                             GEOFFREY S. BERMAN
                                                                                                             United States Attorney



                                                                                                  by: ls/Elizabeth A. Espinosa
                                                                                                     Elizabeth A. Espinosa/Rebecca T. Dell
                                                                                                     Assistant United States Attorneys
                                                                                                     (212) 637-2216/-2198
